Appeal by the defendant from two judgments of the County Court, Nassau County (Orenstein, J.), both rendered May 31, 1990, convicting him of criminal possession of a weapon in the third degree under Indictment No. 70652, and attempted robbery in the second degree under S.C.I. No. 74649, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
At sentencing, the defendant sought to withdraw his guilty pleas on the basis that the court intended to enter an order of protection in favor of the robbery victim, although the entry of such an order had not been a part of the plea agreement. The sentencing court properly denied the defendant’s request to withdraw his guilty pleas since an order of protection may be issued independently of the plea agreement (see, CPL 530.13 [4]).
Moreover, the sentencing court did not err in directing the defendant to make restitution in the amount of $258 without first conducting a hearing (see, Penal Law § 60.27 [2]; cf., People v White, 119 AD2d 708; People v Clougher, 95 AD2d 860), inasmuch as the defendant had consented to pay the restitution as a part of the plea agreement, and the record was otherwise adequate to support the amount directed to be paid (see, People v Corby, 167 AD2d 682; People v Palella, 148 AD2d 838; People v Raffiani, 83 AD2d 650; see also, People v Hall, 173 AD2d 729; People v King, 158 AD2d 972). Thompson, J. P., Harwood, Balletta and Copertino, JJ., concur.